DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (claim 3) in the reply filed on 03/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 8 is withdrawn. Claims 1-7 and 9-15 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US’044 (US 5,750,044, hereinafter “US’044”).
Regarding claims 1 and 5, US’044 teaches a magnet consists essentially of 4-8 at % of R, 10-20 at % of N, 2-10 at % of M, and the balance of T wherein R is at least one rare earth element, Sm being present in R in a proportion of at least 50 at %, T is Fe or Fe and Co, M is Zr with or without partial replacement by at least one element of Ti, V, Cr, Nb, Hf, Ta, Mo, W, Al, C, and P (Abstract; Table 1), which overlaps the recited composition in claim 1 and thus the recited composition is a prima facie case of obviousness over US’044.  See MPEP 2144.05 I. US’044 discloses that the magnet contains a main phase which is at least one crystalline phase selected from TbCu7, Th2Zn17, and Th2Ni17 types and the magnet contains a grain boundary phase (abstract; Col 1, Ln 50-60; Fig. 2).
US’044 does not explicitly disclose the presence of a sub-phase containing phosphorus compound as recited in claim 1 and the sub-phase is R-P or M-P compound as recited in claim 5. However, US’044 discloses that the magnet alloy may contain P (Col 9, Ln 20-30), one of ordinary skill in the art would expect that a magnet made from the alloy containing P would have P-containing compound in the grain boundary phase and meets the limitation that a sub-phase contains a phosphorous compound as recited in claim 1 and that the P forms a compound with R or M as recited in claim 5.
Regarding claim 3, US’044 discloses that Cr is optional (Abstract; Table 1), which meets the limitation recited in claim 3.
.

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US’044 (US 5.750,044, hereinafter “US’044”), as applied to claim 1 above, and further in view of US’918 (US 6,758,918, hereinafter “US’918”).
Regarding claim 10, US’044 is silent on the magnet density. US’918 teaches a Sm-Fe-N magnet (Abstract) and discloses that higher density results in greater magnetic properties and dimensional accuracy of the magnet (Col 7, Ln 1-10). Thus, it would be obvious to one of ordinary skill in the art to make a magnet having high density as taught by US’918 in the process of US’044 in order to make a magnet having high magnetic properties and dimensional accuracy as disclosed by US’918. US’918 discloses that the true density of the alloy is 7.6 g/cm3 (col 8, Ln 14-16). It would be obvious to one of ordinary skill in the art to make a magnet having density as close as to the true density as possible in order to make a magnet having high magnetic properties and dimensional accuracy as disclosed by US’918.
Regarding claims 12-15, US’918 discloses that Sm-Fe-N magnet is used in a motor (Col 12, Ln 1-3). US’044 in view of US’918 does not explicitly disclose that the motor comprises a rotor and a stator as recited in claim 12 and that the motor is used in a vehicle wherein rotation is transmitted to a shaft at one end of the machine as recited in claims 14-15. However, a motor comprises a rotor and a stator and that a motor is used in a vehicle wherein rotation is transmitted to a shaft at one end of the machine .
 
Claims 1-4, 6-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’618 (JP 2007-324618, hereinafter “JP’618”).
Regarding claims 1 and 4, JP’618 teaches a magnet containing of 20-25 mass % of R, 2.1-3.9 mass % of N, and the balance of T wherein R is at least one rare earth element (Abstract; [0014]; [0087]), which overlaps the recited composition in claim 1 and thus the recited composition is a prima facie case of obviousness over JP’618.  See MPEP 2144.05 I. JP’618 discloses that the magnet contains a main phase which is at least one crystalline phase selected from Th2Zn17, and Th2Ni17 types and a rare earth phosphate film covering each magnet particle ([0013] to [0055), which meets the limitation that a sub-phase containing phosphorus compound is present in the magnet as recited in claims 1 and 4.
Regarding claim 2, JP’618 discloses that the P amount is 0.3-3 mass% (Abstract), which meets the limitation recited in claim 2.
Regarding claim 3, JP’618 discloses that Cr is optional ([0027]), which meets the limitation recited in claim 3.
Regarding claims 6-7 and 9, JP’618 discloses examples ([0087]) that meet the composition limitations recited in instant claims.
Regarding claim 11, JP’618 does not disclose the presence of α-Fe phase indicating α-Fe phase is absent in the magnet.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP’618 (JP 2007-324618, hereinafter “JP’618”), as applied to claim 1 above, and further in view of US’918 (US 6,758,918, hereinafter “US’918”).
Regarding claim 10, JP’618 is silent on the magnet density. US’918 teaches a Sm-Fe-N magnet (Abstract) and discloses that higher density results in greater magnetic properties and dimensional accuracy of the magnet (Col 7, Ln 1-10). Thus, it would be obvious to one of ordinary skill in the art to make a magnet having high density as taught by US’918 in the process of JP’618 in order to make a magnet having high magnetic properties and dimensional accuracy as disclosed by US’918. US’918 discloses that the true density of the alloy is 7.6 g/cm3 (col 8, Ln 14-16). It would be obvious to one of ordinary skill in the art to make a magnet having density as close as to the true density as possible in order to make a magnet having high magnetic properties and dimensional accuracy as disclosed by US’918.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.